UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Beom Su Lee,                                                                 2/27/2020

                               Plaintiff,
                                                             1:18-cv-03895 (PAE) (SDA)
                   -against-
                                                             ORDER
Karaoke City et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. The deadline for the completion of fact discovery is extended to March 30, 2020 for

          the limited purpose of allowing Defendants to seek to obtain documents from the

          government of the Republic of Korea and the KOMCA (Korea Music Copyright

          Association).

      2. The parties are directed to appear for a telephone conference in this action on

          Monday, March 30, 2020 at 12:00 p.m. EST. The parties shall call the Court’s

          conference line at 212-805-0110 once all parties are on the line.

      The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              February 27, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
